DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the previous 103 rejections with regard to the Y-Brain reference have been considered but are moot because the new ground of rejection does not rely on Y-Brain, the new rejection necessitated by applicant’s amendments.
Regarding the arguments presented against the Minogue, Minogue is not relied on to teach the microelectrodes being in a grid. This feature is taught by the primary reference, as laid out in the rejection below.
Regarding the arguments presented against the double patenting rejections, the applicant relied on the arguments presented against Minogue. As in the 103 rejection, Minogue is not relied on to teach the microelectrodes being in a grid. This feature is taught by the primary references in the double patenting rejections, as laid out below.
Applicant amendments and associated arguments filed with respect to the 101 rejection have been considered. The 101 rejection has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/399,003 in view of Minogue et al. (US 2010/0152810). The copending claims recite all of the limitations of the current claims but does not recite the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue et al., which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue et al. as Minogue et al. teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/271,262 in view of Minogue et al. (US 2010/0152810). The copending claims recite all of the limitations of the current claims but does not recite the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue et al., which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the copending claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue et al. as Minogue et al. teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/770,459 in view of Minogue et al. (US 2010/0152810). The copending claims recite all of the limitations of the current claims but does not recite the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue et al., which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the copending claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue et al. as Minogue et al. teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,413,725 in view of Minogue et al. (US 2010/0152810). The patented claims recite all of the limitations of the current claims but does not recite the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,342,969 in view of Minogue et al. (US 2010/0152810). The patented claims recite all of the limitations of the current claims but does not recite the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Y-Brain (KR 10-1539654, previously cited by the applicant and published on 7/27/2015 and thus available as prior art under 35 USC 102(a)(1). The cited sections below are from US 2016/0150992, which has the same disclosure as the Korean Patent) in view of Minogue et al. (US 2010/0152810, hereinafter Minogue).
Regarding claims 1, 13-16 and 18, Y-Brain discloses an electrical stimulation apparatus for use in treating specific mental illnesses, as seen in figure 5 (par. 0006, 0032). A frame 70 can be worn on a head of a user by a structural feature of the frame (par. 0084). An electrode module 10 includes a plurality of microelectrodes 11 arranged in a grid shape each covered by a hydrogel patch 12, wherein one surface of the electrode module is connected to the frame and the other surface faces and contacts the user while being covered by the single patch (see figures 3 and 5 and par. 0040-0041). A processor 20 is configured to control an operation of the electrode module such that a target effect is capable of being provided to the user through electrical stimulation when the frame is worn on the user (par. 0042-0044).
Y-Brain, however, is silent as to the patch being a single patch covering the plurality of electrodes. Attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Y-Brain to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
Regarding claims 2-4 and 7, a predetermined location/range of a target region of stimulation is controlled by adjusting stimulation using a switching module 30 in combination with the processor 20, such that at least one microelectrode is operated, while other may not be (par. 0035-0039, 0045, 0069).
Regarding claim 5, as the number of stimulating electrodes are varied, the center of stimulation will inherently also be varied (par. 0036-0039).
Regarding claim 6, if a single microelectrode situated in the center of the electrode module is utilized, the center of stimulation is inherently the center of that microelectrode.
Regarding claim 8, the polarity of the stimulation delivered by each microelectrode is inherently controlled by the processor. This polarity, in combination with the other stimulation parameters will inherently control/adjust stimulation density. The claim does not require the polarity to be changed or adjusted, merely “controlled.”
Regarding claim 9, Y-Brain is silent as to adjusting the size of the electrode surface of each electrode. However, Minogue further demonstrates that electrodes can be the same size, or can be different sizes (par. 0052). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Y-Brain to utilize different sized electrode surfaces as suggested by Minogue in order to ensure effective stimulation (par. 0052). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, in Y-Brain, at least one microelectrode is always operated when stimulation is delivered.
Regarding claim 11, while Y-Brain does not disclose specifically that two adjacent electrodes may be utilized, Y-Brain discloses that all of the electrodes are independently controlled, and that any of the electrodes may be used together. Therefore, it would have been obvious to one of ordinary skill before the applicant’s effective filing date to utilize two adjacent electrodes if that resulted in the most effective treatment for the user.
Regarding claim 12, Y-Brain discloses a plurality of separated electrode modules 10 on the frame 70 (see figures 5 and 6).
Regarding claim 17, Y-Brain discloses that the current is determined/adjusted by a generated protocol (par. 0053) but is silent as to specifically limiting the current to 2 mA or less. However, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize a current of 2 mA or less if it provided the best treatment for the patient. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  and MPEP 2144.05 II. A.). In this case, Y-Brain discloses that the current is determined/adjusted to effectively treat a patient (thus is a result-effective parameter) and it would not be inventive to come up with the optimal current for each patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792